Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section1350, Chapter 63 of Title 18, United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned, as principal financial officer of SMTC Corporation (the “Company”), does hereby certify that to the undersigned’s knowledge: 1) the Company’s annual report on Form 10-K for the fiscal period ended December 29, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) the information contained in the Company’s annual report on Form 10-K for the fiscal period ended December 29, 2013 fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Clarke Bailey Clarke Bailey Interim Chief Financial Officer Date: April 14, 2014 A signed original of this written statement required by Section906 has been provided to SMTC Corporation and will be retained by SMTC Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
